Citation Nr: 0911562	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of a fracture of the left 
wrist.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active military duty from March 1980 to 
September 2000.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in June 2005 to the RO to afford the Veteran with an 
opportunity to appear at a personal hearing, which was held 
in August 2005.  

The case was remanded again in August 2007 for additional 
development of the record.  


FINDING OF FACT

The service-connected left wrist disability (the Veteran's 
minor extremity) is shown to be manifested by complaints of 
pain and a slight loss of motion; neither ankylosis, nor 
related impairment of the radius or ulna is demonstrated.  


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 
evaluation in excess of 10 percent for the service-connected 
left wrist fracture residuals are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5214, 5215 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. § 5100 et 
seq.  Examinations have been conducted.  

Notice as to what evidence needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of August 2003, August 2006, and August 2007, 
provided pertinent notice and development information.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board notes that additional medical evidence (regarding 
unrelated claims) was received by the RO subsequent to the 
issuance of a December 2008 Supplemental Statement of the 
Case (SSOC) without a waiver of consideration by the RO; 
specifically, VA outpatient records dated between 2004 and 
2008.  

This information, for the most, is duplicative.  The new 
clinical records are unrelated to her left wrist disability.  
Thus, the Board will not cause additional delay in the 
adjudication of the case by remanding it back to the RO for 
review.  

For these reasons, the Board finds that development of the 
record is complete to permit a fair and just resolution of 
the appeal, and there has been no prejudicial failure of 
notice or assistance to the appellant.  

The Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains statements and 
testimony of the Veteran, service treatment records, private 
medical records, as well as, reports of VA treatment and 
examinations.  


An initial disability rating greater than 10 percent for the 
left wrist disability

Based on the service treatment record, the RO granted service 
connection and assigned a noncompensable rating for residuals 
of a fracture of the navicular bone of the left wrist in a 
September 2001 rating action.  This was assigned under 
Diagnostic Code 5215, effective on October 1, 2000.  

In a November 2008 rating action, the evaluation was 
increased to 10 percent.  Even though the RO increased the 
rating during the appeal, the issue of a higher rating 
remains on appeal, as the veteran has not indicated his 
desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.   

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees.  Id.  

According to the applicable criteria, a 10 percent evaluation 
is warranted for palmar flexion limited in line with the 
forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  A 20 percent evaluation 
requires favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

A September 2008 VA examination showed that the Veteran was 
right handed.  See 38 C.F.R. § 4.69 [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one extremity is to be considered 
major].

At VA examination in March 2001, the range of motion for the 
left wrist was as follows: extension 60 degrees, flexion 75 
degrees, radial and ulnar deviation 30 degrees.  There was no 
swelling, warmth, tenderness, crepitation or effusion.  The 
neurological examination was normal.  

A February 2007 private magnetic resonance imaging (MRI) 
study revealed a tear of the triangular fibrocartilage.  In 
May 2007, the Veteran underwent arthroscopic debridement of 
the triangular fibrocartilage complex tear by a private 
physician.  A July 2007 private post surgical clinical note 
shows that the Veteran reported that her left wrist felt 
great, much better than prior to the surgery.  

At a May 2008 VA examination, the Veteran displayed findings 
of 85 degrees of flexion, 75 degrees of extension, 27 degrees 
of radial deviation, and 36 degrees of ulnar deviation.  
There was slight pain noted on movement as well as tenderness 
at the operative site.  There was no swelling, warmth, 
tenderness, crepitation or effusion.  

Repeated flexion and extension of the wrist did not cause 
pain, weakness, fatigue, incoordination or decreased range of 
motion.  The examiner commented that besides mild tenderness 
at the operative site the examination was normal.  Her 
functional loss was considered 1 percent due to tenderness.  

In a September 2008 addendum, the examiner noted that he 
suspected that the originally injury was actually the tear of 
the triangular fibrocartilage complex and not a fracture of 
the navicular bone.  

The examiner also referred to the fact that the Veteran had 
bilateral carpal tunnel syndrome and De Quervain's 
tendinitis.  He opined that these disabilities were unrelated 
to her service or service-connected left wrist disability.   

In this case, the Veteran is assigned the highest rating 
warranted under Diagnostic Code 5215, and cannot receive a 
higher rating based on limitation of motion.  

While Diagnostic Code 5214 provides for a higher disability 
evaluation, this is assignable for ankylosis of the wrist.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.  Because ankylosis 
is not demonstrated, Diagnostic Code 5214 cannot be applied 
in this case.  In addition, absent any current finding of 
bony changes due to the old fracture, a higher rating is not 
assignable on the basis of impairment of the radius or ulna.   

A 10 percent rating is the maximum rating for her left wrist 
disability under Diagnostic Code 5215.  Since the Veteran was 
receiving the maximum rating allowable under the applicable 
Diagnostic Code for her left wrist, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston v. Brown, 10 Vet. App. at 85.  

The Board has considered 38 C.F.R. § 3.321(b)(1); however, 
the Veteran's disability picture is not exceptional or 
unusual as to make the application of regular schedular 
standards impractical.  The Veteran did not require frequent 
periods of hospitalization for this disability.  

Moreover, there is no marked interference with employment.  
The Veteran asserts that her disability interferes with her 
ability to type and carry heavy objects.  However, the 
service-connected residuals of the left wrist fracture is not 
shown to be exceptional or unusual.  Her left wrist symptoms 
have improved significantly since her 2007 surgery.  
Consequently, the record does not require referral of this 
case for consideration of an extraschedular evaluation.  

In conclusion, the preponderance of the evidence is against 
the Veteran's claim for an evaluation in excess of 10 percent 
for the service-connected left wrist disability.  


ORDER

An increased, initial evaluation in excess of 10 percent for 
the service-connected left wrist fracture residuals is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


